have considered petitioner's arguments in favor of our review of this
                matter, we nevertheless decline to intervene by way of extraordinary writ
                and thus
                             ORDER the petition DENIED.'



                                                                                        J.
                                                           Saitta




                                                           Pickering




                cc: Dyer, Lawrence, Penrose, Flaherty, Donaldson & Prunty
                     McCracken, Stemerman & Holsberry
                      Clark County School District Legal Department
                     Attorney General/Las Vegas




                        'Petitioner's September 9, 2015, motion to expedite is denied as
                moot.


SUPREME COURT
        OF
     NEVAPA
                                                    2
(0) 1947A